Citation Nr: 0820197	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 through 
September 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish service connection for a 
lung condition.  For service connection, the claims folder 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In this case, the claims folder contains statements from the 
veteran's current physicians indicating that the veteran has 
"chronic lung disease due to a congenital deformity in the 
blood vessels of his lung."  See Daly October 2003 report.  
The doctor, however, noted that "it is as likely as not that 
the dusty conditions at Fort Hood could have aggravated his 
lung condition in his training for the military."  Id.    
There is no explanation of the basis for this doctor's 
opinion in the record, particularly no indication that the 
service records were reviewed at any time by the veteran's 
private physician.  

The service medical records (SMRs) include documentation of 
treatment in service for pulmonary issues, including the 
April 1965 diagnosis of atresia of the right pulmonary 
artery.  The treating physicians in service also noted that 
the veteran had recurrent pneumonia and upper respiratory 
infections (URIs) since childhood.  See April 1965 SMRs.  The 
Board notes, however, that the May 1963 pre-induction 
examination reports shows no medical evidence of a 
preexisting lung condition.  Under 38 U.S.C.A. § 1111, a 
veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  That presumption can be rebutted by 
clear and unmistakable evidence that a disability existed 
prior to service and was not aggravated by service.  See 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  
Thus, the question in this case is whether there is clear and 
unmistakable evidence that the veteran's lung condition 
preexisted and, if so, whether the preexisting condition was 
aggravated by his active service.  If there is no competent 
medical evidence establishing clearly and unmistakably that 
the veteran's lung condition preexisted service, then the 
question becomes whether the current chronic lung disease was 
incurred during his period of active service.  These are 
medical questions that the Board is not competent to answer. 
"BVA panels must consider only independent medical evidence 
to support their findings rather than provide their own 
medical judgment." Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991). As such, a remand is required so that a competent VA 
examiner can review the claims folder and determine whether 
the veteran's chronic lung disease preexisted service and was 
aggravated during service, or whether it as likely as not 
initially manifested during active service.  

Prior to affording the veteran a VA examination and opinion, 
VA must meet its duty to assist the veteran by obtaining all 
relevant medical evidence and associating it with the claims 
folder for review by the VA examination.  In July 2003, Dr. 
Daly submitted a statement indicating that the veteran has 
been a patient of his "for several years."  This statement, 
however, is the first record from this physician in the 
claims folder.  Also, in March 2005, Dr. Herrington submitted 
a statement indicating that the veteran was a patient of his 
"for a long time - from around 1970 until recently" when 
the doctor retired.  There are no records from this physician 
prior to this March 2005 statement.  These records are 
clearly relevant to the issue on appeal since both physicians 
indicated their treatment of the veteran for the claimed 
disability.  Under 38 C.F.R. § 3.159(c)(1), VA has a duty to 
assist the veteran in obtaining such relevant private 
treatment records.  Before the VA examination, the VA should 
meet this duty so that the VA examiner is basing his or her 
opinion upon review of a complete record.  

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision. As such, this matter must 
also be remanded for proper notice under 
38 C.F.R. § 3.159(b)(1), including corrective notice under 
Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) by obtaining signed 
authorizations to obtain records from all 
private physicians that have treated the 
veteran for his lung disability since his 
September 1965 discharge from active duty.  
Once signed authorizations are received, 
obtain all such private medical records, 
including but not limited to those from 
Doctors Daly and Herrington, and associate 
all non-duplicative records received with 
the claims folder.

3.  Once VA's duty to notify is met, and 
once all relevant medical records are 
associated with the claims folder, afford 
the veteran a VA examination to determine 
the nature and etiology of any current 
lung condition.  The opinion must be based 
upon a complete review of the claims 
folder, and such should be noted in the 
report.

The examiner is first asked to examine and 
conduct any necessary testing on the 
veteran and render a current diagnosis.  
Then, an opinion as to the etiology of the 
veteran's current disability is requested.  
If the condition is determined to have 
preexisted service, then the examiner is 
asked to opine as to whether it was 
aggravated by the veteran's active duty.  
If not, the question is whether it is more 
likely than not (i.e., probability greater 
than 50 percent)), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current disability was incurred during the 
veteran's active service? A complete 
rationale should be provided for any 
opinion expressed.

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



